PER CURIAM:
Alvin Dinkins, also known as Alvin Thomas, was convicted by a jury in the Criminal Court of Record in Orange County, Florida, of the offense of robbery. The conviction was affirmed, per curiam, 223 So.2d 577 (Fla.App.1969).
Dinkins then sought relief by way of habeas corpus. The contention was that petitioner had been denied a fair trial, i. e., due process, because the state trial court admitted evidence, with proper precautionary instructions, of other robberies allegedly committed by the defendant near the same date as that of the alleged offense.
The United States District Court reviewed the transcript of the state court trial and held that the alleged evidentiary errors did not rise to constitutional proportions (unpublished opinion dated July 22,1971). We agree.
The judgment of the District Court is
Affirmed.